EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 2/1/2021, no claims were cancelled; claims 1, 4-6, 9, 11, 12, 16, 18, 19 were amended; no new claims were added. As a result, claims 1-20 are pending, of which claims 1, 9, and 16 are in independent form.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
On page 8 of Remarks filed on 2/1/2021, applicant argues that ‘some implementations may utilize a CAPTCHA challenge which may require typing of local or region-specific or non-universal characters, thereby indicating a possible geographic location of the user.’ Turgeman, [84]. Turgeman, however, does not teach or disclose that its ‘analysis of keytyping by the user’ includes ‘determining that no unauthorized keystrokes are included in the plurality of keystrokes based at least in part on keystroke data including a code associated with each keystroke of the plurality of keystrokes, wherein the unauthorized keystrokes include keystrokes not included in an expected combination of keystrokes associated with the first string of characters’ after ‘determining that the second string of characters [entered via keystrokes] matches the first string of characters [presented by the system]’ as recited by amended independent claim 1.” 
The examiner agrees with applicant and notes that in the instant application, the user’s location is already determined and expects a predetermined keyboard type for the determined location, enabling generation of expected list of keystrokes associated with each character of presented first string. In contrast, Turgeman analyzes the typed characters of keystrokes and determines geographic location of user and a keyboard type associated with the location in order to determine whether the keyboard used is the expected keyboard for the user according to the user profile.
Prior arts of record and further search do not explicitly teach or suggest the following limitations in claims 1, 9, and 16 – “determining that no unauthorized keystrokes are included in the plurality of keystrokes based at least in part on keystroke data including a code associated with each keystroke of the plurality of keystrokes, wherein the unauthorized keystrokes include keystrokes not included in an expected combination of keystrokes associated with the first string of characters; and providing access to the client computing device upon determining that the second string of characters matches the first string of characters and determining that no unauthorized keystrokes are included in the plurality of keystrokes” in claims 1, 9, and 16, in view of all other limitations of claims 1, 9, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.



/HEE K SONG/Examiner, Art Unit 2497